Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed 1/11/21.  As directed by the amendment: claims 1, 9, 20, 22-25, 31-33, and 35 have been amended, claim 21 has been cancelled, and no claims have been added.  As such, claims 1-20 and 22-38 are pending in the instant application.

Drawings/Specification
The amendment filed 1/11/21 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: new Fig. 1 is not supported by the disclosure as originally filed, similar to the issues regarding the amended Fig. 1 filed 8/13/20.  The amendments to the Figure include material such as the mechanical chest compression device/controller which is manipulated by a user (105) and a bag type mechanical ventilation device (113) which does not appear to be supported in the disclosure as originally filed.  Examiner suggests amending original Fig. 1 to include the mechanical chest compression device and controller in schematic form, such as a box, so as to not introduce new matter.
Applicant is required to cancel the new matter in the reply to this Office Action.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 107.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 

Claim Objections
Claim 31 is objected to because of the following informalities:  the language “administered chest compressions to of the patient” (line 4) is objected to for a grammatical/typographical error and should read –administered chest compressions to the patient--; and the language “and an input from a first sensor and the motion sensor” is objected to as the first sensor has already been set forth and examiner suggests amending to read –and an input from the first sensor and the motion sensor--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20, 22-30, and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 20, the limitation “determining, based on the amount of time elapsed from initiation of the chest compression treatment a decrease of the cardiac output …” (line 10-11) is unclear 
Regarding claim 32, the limitation “determining, based on at least one of the amount of time elapsed and the blood flow metric a decrease of the blood flow” (line 11-12) is unclear as it is not known how the system can determine a decrease of blood flow based on a determined elapsed amount of time.  It appears that such a determination can only be done based on the parameter indicative of blood flow and the amount of time elapsed from initiation of the chest compression treatment.
Claims 22-30 are rejected based on dependency on a rejected claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 7-9, 14, 16-17, 20, 25-28, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freeman et al. (2014/0039291) in view of Walker (2006/0094991).
Regarding claim 1, Freeman shows a system for assisting with chest compression treatment being administered to a patient (see Fig. 2, para. 0002 for example) which includes a sensor configured to be attached to a patient body surface for generating signals indicative of blood flow resulting from the administered chest compressions to the patient (sensor 240 Fig. 2 and para. 0022 and 0037-0040; para. 0017, 0021, 0038-0039, 0041 all disclose various parameters such as ratio of arterial to venous blood volume at an instant of time, changes to this ratio, rate of filling of arterial and venous vessels over time, changes in this rate, ratio of capacity of arterial to venous blood volume at a particular time, changes to this ratio, the directionality of the blood flow and changes to this directionality, all of which 

Regarding claim 7, the modified Freeman system includes changing the rate of chest compressions gradually during plurality of time intervals based on elapsed time (see Walker para. 0009, 0027-0030, and 0042-0043, Fig. 3-7).
Regarding claim 8, the modified Freeman system is silent as to the amount of elapsed time being between approximately 5 and 30 minutes; however, one of ordinary skill in the art would have found this particular amount of elapsed time to be an obvious matter of design choice and furthermore one would have found it obvious to try or to optimize the amount of time before the rate change in order to further reduce potential harmful effects to the patient and improve resuscitation of the patient.
Regarding claim 9, the modified Freeman system’s indication that the rate of compressions should be changed includes the indication to one of decrease the rate of compressions to a revised rate (see Freeman para. 0040-0041 for example).
Regarding claim 14, the modified Freeman system includes a user interface module configured to provide the indication using at least one of audible or visual prompts (see Freeman Fig. 2, user interface module 220, para. 0030 and 0041).
Regarding claim 16, the modified Freeman system provides both audible and visual instructions (see Freeman para. 0041).
Regarding claim 17, the modified Freeman system’s user interface module is configured to provide the indication via communicating with an external device (see Freeman para. 0028-0030).
Regarding claim 20, Freeman shows a system for assisting with chest compression treatment being administered to a patient (see Fig. 2, para. 0002 for example) which includes a sensor configured to be attached to a patient body surface for generating signals indicative of cardiac output resulting 
Regarding claim 25, the modified Freeman system further includes a sensor configured to measure a parameter indicative of at least one of blood flow, blood pressure, and perfusion (see Freeman para. 0017, 0021, and 0039 for example).
Regarding claim 26, the modified Freeman system’s indication that the rate of chest compressions should be changed is based on the parameter indicative of at least one of blood flow, blood pressure, and perfusion (see Freeman para. 0037-0041 disclosing using sensor input regarding the parameter to determine that the compression rate should be changed and providing indication to a user of the change, see also para. 0030).
Regarding claim 27, the modified Freeman system’s determining includes comparing the amount of time elapsed to a threshold (see Walker para. 0009 and 0027-0030).
Regarding claim 28, the modified Freeman system is silent as to the threshold being between 15 and 25 minutes; however, one of ordinary skill in the art would have found this particular amount of elapsed time to be an obvious matter of design choice and furthermore one would have found it obvious to try or to optimize the amount of time before the rate change in order to further reduce potential harmful effects to the patient and improve resuscitation of the patient.
Regarding claim 32, Freeman shows a system for assisting with a chest compression treatment being administered to a patient (see Fig. 2, para. 0002 for example) which includes a parameter sensor .

Claims 3-6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freeman and Walker as applied to claims 2 and 14 above, and further in view of Johnson et al. (2012/0010543).
Regarding claim 3, the modified Freeman system is silent as to the determining the one of blood flow, blood flow volume, blood flow velocity, pulse wave velocity, and blood pressure includes obtaining at least one of a blood flow waveform and blood pressure waveform; however, Johnson teaches a similar CPR assisting system which uses patient parameters to modify the CPR treatment and includes obtaining at least one of a blood flow waveform and a blood pressure waveform (see Johnson Fig. 2, para. 0138, 0142, 0144, 0158, 0162-0163 for example).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Freeman system to include in its monitoring/updating of CPR treatment, to obtain at least one of a blood flow waveform and a blood pressure waveform, as taught by Johnson, as such measures of the patient are known to provide indication of whether the CPR treatment is being performed properly and will benefit the patient (see Johnson para. 0012, 0015, 0024-0025, and 0138).
Regarding claim 4, the modified Freeman system’s determining whether the rate of compressions of the chest compression treatment should be changed includes processing the parameter to identify a portion of at least one of the blood flow waveform and the blood pressure waveform (see Johnson para. 0039, 0158-0159, and 0162-0163 for example).
Regarding claim 5, the modified Freeman system’s determining whether the rate of compressions of the chest compression treatment should be changed includes identifying a change of the portion of at least one of the blood flow waveform and the blood pressure waveform (see Johnson para. 0158-0159 and 0162-0163 for example).

Regarding claim 15, the modified Freeman system is silent as to the user interface being configured to operate in first and second modes which display different first and second sets of information; however, Johnson teaches a similar device which teaches this feature (see Johnson Fig. 8B-E and para. 0137-0142 for example).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Freeman system to gather data on various parameters of the user and to display data in first and second modes, as taught by Johnson, in order to provide an easy to view summary of the patient status and CPR quality (see Johnson para. 0138).

Claims 10, 11, and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freeman and Walker as applied to claims 9 and 20 above, and further in view of Lurie et al. (2012/0330199).
Regarding claims 10 and 11, the modified Freeman system is silent as to the revised rate explicitly being less than 75 compressions per minute or less than 100 compressions per minute; however, Lurie teaches a similar system which discloses that CPR can be performed with a range of chest compression rates of between about 60 and about 120 compressions per minute (see Lurie para. 0103).  Thus it would have been obvious to choose a revised rate being less than 75 or less than 100 compressions per minute, as taught by Lurie, in order to optimize the CPR treatment delivered to the patient and to increase blood flow to vital organs during CPR treatment (see Lurie para. 0103).
Regarding claims 22 and 23, the modified Freeman system is silent as to the slower rate explicitly being less than 75 compressions per minute or less than 100 compressions per minute; . 

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freeman, Walker, and Lurie as applied to claim 10 above, and further in view of Geheb et al. (7,190,999).
Regarding claim 13, the modified Freeman system is silent as to providing a metronome to convey the revised rate; however, Geheb teaches a similar system which includes a metronome to convey a chest compression rate to a user (see Geheb col. 1 ln. 36-40, col. 2 ln. 65-67).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Freeman system to include a metronome to convey the compression rate to the user, as taught by Geheb, as this is a well-known mechanism for doing such in the art and would provide the user with an audible guide to perform the CPR treatment properly.

Claims 12 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freeman and Walker as applied to claims 9 and 20 above, and further in view of Radbourne (2014/0024979).
Regarding claim 12, the modified Freeman system is silent as to the revised rate explicitly being 50 compressions per minute; however, Radbourne teaches a similar system which discloses that CPR can be performed with a range of chest compression rates of 10-120 compressions per minute (see Radbourne para. 0099).  Thus it would have been obvious to choose a revised rate being 50 compressions per minute, as taught by Radbourne, in order to optimize the CPR treatment delivered to the patient.
.

Claims 18-19 and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freeman and Walker as applied to claims 1 and 20 above, and further in view of Geheb.
Regarding claim 18, the modified Freeman system is silent as to including a motion sensor configured to measure the rate of chest compressions exerted by the user on the patient; however, Geheb teaches a similar system which include as a motion sensor configured to measure the rate of chest compressions (see Geheb col. 1 ln. 55-57, col. 2 ln. 56-58).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Freeman system to include a motion sensor, as taught by Geheb, in order to provide a system which accurate monitors compression rate to provide changes thereto to enhance CPR treatment (see Geheb col. 1 ln. 50-67).
Regarding claim 19, the modified Freeman system’s indication includes a prompt to change a compression rate based on processing data from the motion sensor (see Freeman para. 0030 and 0041 regarding providing prompts to the user to change the compression rate, as modified in view of Geheb above to include motion sensor, the modified Freeman system would process data from this sensor as well).
Regarding claim 29, the modified Freeman system is silent as to including a metronome to convey the slower rate; however, Geheb teaches a similar system which includes a metronome to 
Regarding claim 30, the modified Freeman system’s indication that the rate of chest compressions should be changed includes an indication to decrease the rate of compressions to at least one predetermined rate (see Walker para. 0009 and 0030; Freeman para. 0040-0041).

Claims 37-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freeman and Walker as applied to claim 1 above, and further in view of Giarracco (2016/0206504) and Johnson.
Regarding claim 37, the modified Freeman system is silent as to determining test and control parameter trajectories and determining a deviation of the test to the control trajectories over plural cardiac cycles; however, Johnson teaches a similar system which utilizes trajectory analysis to determine trends (see Johnson para. 0131 and 0034) and Giarracco teaches a similar system which determines standard deviation to analyze sensor readings (see Giarracco para. 0021 and 0044). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Freeman system to utilize test and control parameter trajectory and deviation analysis on the parameter/signals, as taught by Johnson and Giarracco, as this is a well-known type of data analysis and would provide predictable results (i.e. differences in the monitored parameter versus normal/expected values).
Regarding claim 38, the modified Freeman system includes determining a trend of the deviation of the test parameter trajectory (see Johnson para. 0034 which discloses trend analysis, Giarracco disclosing deviation as discussed above).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freeman in view of Walker and Chapman et al. (2006/0229680).
Note: this is an alternative rejection in the event that Freeman is interpreted to not disclose determining a decrease in cardiac output.
Regarding claim 20, Freeman shows a system for assisting with chest compression treatment being administered to a patient (see Fig. 2, para. 0002 for example) which includes a sensor configured to be attached to a patient body surface for generating signals indicative of a parameter of the patient resulting from administered chest compressions to the patient (sensor 240 Fig. 2 and para. 0022 and 0037-0040; para. 0017, 0021, 0038-0039, 0041 all disclose various parameters such as ratio of arterial to venous blood volume at an instant of time, changes to this ratio, rate of filling of arterial and venous vessels over time, changes in this rate, ratio of capacity of arterial to venous blood volume at a particular time, changes to this ratio, the directionality of the blood flow and changes to this directionality); one or more processors configured for determining based on the signals that the parameter indicates a decrease in blood flow and determining based on this that a rate of chest compressions administered in the chest compression treatment should be changed to a slower rate and providing an indication to a user that the rate should be changed to the slower rate (see Fig. 2, processor 210 para. 0024 and 0028, para. 0037-0041 disclosing using sensor input regarding the parameter to determine that the compression rate should be changed and providing indication to a user of the change, see also para. 0030; para. 0040 last 10 lines discloses a condition where decrease to a slower rate of compressions is provided).  In the event that the parameters discussed above are not interpreted to be indicative of cardiac output, Chapman teaches a similar CPR device which measures parameters such as cardiac output and uses signals indicative of this parameter to determine appropriate CPR protocol (see Chapman para. 0024).  Thus it would have been obvious to one of .

Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freeman in view of Walker and Geheb.
Regarding claim 31, Freeman shows a system for assisting with a chest compression treatment being administered to a patient (see Fig. 2, para. 0002 for example) which includes a first sensor configured to be attached to a patient body surface for measuring signals indicative of blood flow .

Claims 33-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freeman in view of Walker and Johnson.
Regarding claim 33, Freeman shows a system (see Fig. 2, para. 0002 for example) whose use includes a method for assisting with chest compression treatment administered to a patient including receiving, via one or more processors, an signals from a sensor configured to be attached to a patient body surface indicative of one of a blood flow, a pulse wave velocity and a blood pressure of the patient (see Fig. 2, processor 210 para. 0022, 0024 and 0028, para. 0037-0041; sensor 240 Fig. 2, para. 0022 and 
Regarding claim 34, the modified Freeman method includes processing by the one or more processors, the waveform to identify a variation of a feature of the waveform (see Johnson para. 0039, 0158-0159, and 0162-0163 for example).

Claims 35-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freeman, Walker, and Johnson as applied to claim 34 above, and further in view of Colman et al. (2015/0216447).
Regarding claim 35, the modified Freeman method is silent as to detecting a shape and change of a shape of the feature of the waveform; however, Colman teaches a similar method which includes this shape/shape change feature extraction from a waveform (see Colman para. 0010-0011) and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Freeman method to perform this step, as taught by Colman, in order to provide an enhanced tool for evaluating, indicating and diagnosing a patient status (see Colman para. 0010).
Regarding claim 36, the modified Freeman method’s waveform corresponds to at least one of an inferior vena cava, a carotid artery, a jugular vein, a brachial artery, a femoral artery, and an abdominal aorta (see Johnson para. 0158 for example).

Response to Arguments
Applicant's arguments filed 1/11/21 have been fully considered but they are not persuasive.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Freeman teaches determining a decrease in blood flow and based thereon determining that the compression rate should be changed to a slower rate (see Freeman para. 0040 last 10 lines which discloses a condition where a decrease in blood flow results in a decrease to a slower rate of compressions; “where the metrics indicate that the arterial and venous blood vessels fill relatively slowly with blood during the release phase of CPR compressions, the control circuit may instruct the other devices to decrease the rate at which CPR compressions are applied”).  Walker teaches decreasing the rate of compressions based on elapsed time from initiation of compressions (see Walker para. 0030 disclosing reduction of CPR rate).  Thus the modification of Freeman in view of Walker results in a system that determines that a rate of compression should be changed to a slower rate based on the determination that blood flow has decreased and based on this occurring during at least a portion of the period of time elapsed from initiation of the compressions.
Applicant’s argument that Walker teaches away from determining based on decrease in blood flow during the portion of the period of time elapsed since initiation of compressions that the rate of compressions should be changed to a slower rate because Walker teaches to increase the CPR delivery rate based on cited portions of para. 0009 and 0020 of Walker (see pg. 15 of the response) is not well-taken.  As discussed above, the combination of Freeman and Walker teaches decreasing the rate based on determined decrease in blood flow and during the portion of the period of time elapsed since initiation of compressions.  Although Walker does disclose events in which the rate of CPR delivery is to .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Kelly (5,496,257), Herken et al. (8,942,803) and Freeman (10,420,701) are directed towards CPR devices/methods.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W STUART whose telephone number is (571)270-7490.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COLIN W STUART/Primary Examiner, Art Unit 3785